Citation Nr: 1139421	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  09-34 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1996 to February 2008.
This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated August 2008, of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The claim at issue was previously remanded by the Board in February 2011 for further evidentiary development of requesting a VA spine examination with a diagnosis and a medical nexus opinion.  This was accomplished, and the claim was readjudicated in an August 2011 supplemental statement of the case (SSOC).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  


FINDINGS OF FACT

1.  The Veteran sustained a low back injury in service.

2.  Symptoms of a low back disorder were chronic in service. 

3.  The Veteran has a current diagnosis of lumbar strain.

4.  The Veteran's lumbar strain is related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for lumbar strain have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The claim of service connection for a low back disorder has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment. See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Service Connection for a Low Back Disorder

The Veteran seeks service connection for a low back disorder.  He contends that his current low back pain and disability are related to an in-service back injury after a fall, that he had recurrent back pain in service, and has experienced continuous back pain since service separation, notwithstanding a post-service back injury in a motor vehicle accident in 2008.   

After a review of all the evidence, the Board first finds that the Veteran has a disability of the low back.  The evidence shows that the Veteran has been diagnosed with lumbar strain.  The March 2011 VA examination report, which was based on a thorough review of the service and post-service history in the claims file and as obtained from the Veteran, and included clinical testing, resulted in a diagnosis of lumbar strain, which the examiner indicated was the cause of the Veteran's low back pain. 

The Board finds that the Veteran sustained a low back injury in service, and that symptoms of a low back disorder were chronic in service.  The Veteran's service treatment records reflect complaints and treatment for low back pain.  Service treatment records show that in September 2005 the Veteran was treated for low back pain.  In December 2006, the Veteran was again treated for low back pain.  The December 2006 service treatment record reflects low back pain for several months after a fall.  The December 2007 service separation examination report, which includes a summary of the Veteran's significant in-service medical history, including the Report of Medical History on which the Veteran checked the block to indicate recurrent back pain.

The Board further finds that the evidence is at least in relative equipoise on the question of whether the currently diagnosed lumbar strain is related to service.  In a June 2008 VA medical opinion, the VA examiner opined that the current low back disorder is due to a May 2008 motor vehicle accident (MVA), which post-dated service.  The Board finds that the June 2008 VA examiner's opinion was not based on a full and accurate history.  The VA examiner did not indicate a review of the claims file, did not review the Veteran's service or post-service treatment records, and did not take into account the Veteran's ongoing complaints of low back pain following in-service injury and treatment.  Instead, the June 2008 VA examiner relied on the inaccurate assumption that the in-service low back injury symptoms had resolved in service.  For these reasons, the Board finds the May 2008 VA examination of the low back and nexus opinion to be of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Swann v. Brown, 5 Vet. App. 229, 232 (1993). 

In a March 2011 VA medical opinion, a VA examiner opined that the Veteran's current lumbar strain is at least as likely as not related to service.  The March 2011 VA examiner reasoned that the Veteran's service treatment records showed treatment for chronic low back pain in service, and that the Veteran reported low back pain at the VA examination shortly after service in May 2008.  The March 2011 VA examiner also opined that he could not differentiate the back pain that originated in service from the back pain after the MVA in May 2008, and that the Veteran's low back pain was not aggravated by the post-service MVA.  

The Board finds that the March 2011 VA opinion is competent and probative medical evidence because it is factually accurate, as it appears the VA examiner reviewed the claims file and was informed of the relevant evidence in this case, the opinion is fully articulated, and is supported by a sound reasoning.  With regard to the weight to assign this opinion, the opinion was expressed only in terms of at least as likely as not that the lumbar strain was related to service, and also indicates equal causation attributable to the post-service MVA in May 2008. 


For these reasons, the Board finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's low back disorder is related to service.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for lumbar strain.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for lumbar strain is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


